department of the treasury internal_revenue_service washington d c uniform issue list date nov neh contact person identification_number ed elephone number egend employer_identification_number - i x z j o l a i a l o l h i c i i p i o i - i dear sir or madam we have considered your ruling_request relating to the effect a proposed restructuring will have on your organization under sec_501 of the internal_revenue_code and whether certain activities will result in unrelated_business_income under sec_512 facts l was incorporated on b as a non-membership nonprofit corporation under the laws of the state of a pursuant to a group ruling issued on covering all members of the m l is po considered exempt from federal income_taxation under sec_501 of the code as an organization described in sec_501 and as a public charity under sec_509 by virtue of being described as a hospital in sec_170 _l operates three licensed hospitals as unincorporated divisions n was incorporated on das a nonprofit membership corporation under the laws of the state of a the members of n consist of certain religious institutes of the q pursuant to a group ruling issued on e with respect to agencies and instrumentalities and all educational charitable and religious institutions operated supervised or controlled by or in connection with the o in the united_states its territories and possessions appearing in p n is considered exempt from federal income_taxation under sec_501 of the code as an organization described in sec_501 and as a public charity described in sec_509 r formerly known as s which was formerly known as jt was incorporated on f as a nonprofit membership corporation under the laws of the state of a the sole member of ris n pursuant to a group ruling issued on with respect to agencies and instrumentalities and all educational charitable and religious institutions operated supervised or controlled by or in - connection with the o in the united_states its territories and possessions appearing in p ris considered exemnt from federat incorié t under sec_501 of the code is an organization described in sec_501 and as a public charity under sec_509 by virtue of being described as a hospital in sec_170 _r operates eight licensed hospitals as unincorporated divisions u was incorporated as a nonprofit membership corporation under the laws of the state of aong u was recognized as exempt from federal income_taxation under sec_501 a of the code as an organization described in sec_501 and as a public charity as described in sec_509 the members of u are land n u's bylaws provide that its board_of trustees consists of persons l appoints five trustees nappoints five trustees and us president and n’s president and chief_executive_officer also serves as a voting member of the board u’s bylaws provide that if an executive committee is established it will consist of six persons u’s chair of the board_of trustees us president and chief_executive_officer two members of the board selected by l and two members of the board selected by n l n rand u are collectively referred to as the parties a majority of the voting members of the boards of trustees of each of the parties and of each the parties’ executive committees is comprised of independent community members a majority of the individuals comprising a quorum of each of the parties’ boards of trustees and each of the parties’ executive committees are independent community members each of the parties has adopted a substantial conflicts of interest ‘policy in date l_and_r entered into an affiliation and management agreement the original agreement which provided for the formation of u to operate and manage the operations of the health care facilities of land r this arrangement permitted l_and_r and their respective health care facilities to retain their distinct religious identities while working together to satisfy common goals in n replaced ras a party to the original agreement the parties concluded that the arrangement established by the original agreement needed to be restructured if the parties were to continue to jointly pursue their common goal of 2b promoting the health of the communities they serve to accomplish this restructuring the parties executed an amended and restated affiliation agreement dated date the amended agreement under the amended agreement n has a percent interest in uand l_ has a percent interest under the amended agreement l and n have ceded to u significant financial managerial and operational authority over their affairs including exclusive authority over capital and operating budgets strategic plans managed care contracting the ability to allocate or reallocate services among the health care facilities land nmanage and the ability to monitor and audit compliance with directives the amended agreement provides that u will serve as the exclusive operator and manager of the business and healthcare activities of l and rand will have the general authority to operate and manage the health care facilities land nmanage subject only to the terms and conditions of the amended agreement and the powers reserved to lt and nunder the u bylaws the u bylaws provide that the authority over the business and healthcare activities of l_and_r has been granted to the board_of trustees of uand includes certain significant actions described therein the u bylaws provide that action on certain significant matters described therein must be initiated and approved by the board_of trustees of u but also must be approved by both of u's members n and l the local boards of the health care facilities l and nmanage are comprised of individuals elected by u pursuant to the u bylaws and therefore are subject_to us control under a management and option agreement dated date between l and v m o agreement v a sec_501 organization has paid ldollar_figure million for a a five- year option to become l’s sole member and b l's delegation to v of l’s authority to approve certain u matters described in u's bylaws as of the date of this ruling vnot has exercised this option under the m o agreement a representative of v serves as the principal liaison and duly-authorized representative of v and has various responsibilities described in this document in addition this representative is required to deliver to the l board_of trustees a quarterly report regarding the financial condition and operations of u and the heaith care facilities managed by nand l operating_expenses l pays u a management fee of dollar_figure percent of ls in return for these services under the amended agreement l and n are required to make annual contributions tou equal to each member's interest'in u multiplied by the lesser_of percent of certain cash_flow or dollar_figure mitlion rulings requested following the restructuring described above r continues to qualify as exempt from federal income_taxation under sec_501 a of the code as an organization described in sec_501 2bo following the restructuring described above r continues to be a public charity under sec_509 of the code by virtue of being described in sec_170 r's provision of management services loans capital contributions and or transfer of assets personnel or resources to any of the other parties does not result in unrelated_business_income to r under sec_512 of the code applicable law sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 c of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 recognizes that the promotion of health is a charitable purpose within the meaning 2f sectinn e of the code revrul_78_41 1978_7_cb_148 concludes that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes 2s providing management and consultants’ services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see 450_us_1 revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly-owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting in geisinger health plan v united_states f 3rd 3rd cir ‘geisingef the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent o ganization its exesccr will not be lost because as a matte of accounting between the two organizations the subsidiary derives a profit from its dealings with the parent organization the court also noted that an entity seeking exemption as an integral part of another cannot primarily be engaged in activity which would generate more than insubstantial unrelated_business_income if engaged in by the other entity in this regard the court followed the reasoning of sec_1_502-1 of the regulations which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on by the parent organization the example states that if a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax- exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent rationale exemption under sec_501 of the code is not generally available where an organization is established to provide corporate services to unrelated exempt_organizations other than through the application of sec_501 of the code for cooperative_hospital_service_organizations see bsw group inc supra and hcsc-laundry supra furthermore exemption under the integral_part_doctrine requires a parent and subsidiary relationship and the absence of unrelated_trade_or_business see geisinger supra and revrul_78_41 supra 2b however if the exempt_organizations who participate in a joint operating_agreement are in a parent and subsidiary relationship then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated as other than an unrelated_trade_or_business and the financial arrangements between them are viewed as merely a matter of accounting see revrul_77_72 supra at issue then is whether the joint operating_agreement has established a parent and subsidiary relationship between the participating organizations if it has the corporate services and payments provided between the participating organizations are not treated as unrelated_trade_or_business income because these activities are essential to the accomplishment of their exempt purposes the activities could be conducted by a participating entity for itself without giving rise to unrelated_trade_or_business income and they occur in the context of a close relationship between the participating organizations based on all the facts and circumstances we conclude that under the amended agreement and the m o agreement l and nare effectively under the common contro of u as a result these organizations are within a relationship analogous to that of a parent and subsidiary although all of the facts and circumstances are relevant to this conclusion it is significant that under the amendec agreement l ana wav ceded authority to u significant financial managerial and operational authority over their affairs including exclusive authority over capital and operating budgets strategic plans managed care contracting the ability to allocate or reallocate services among the health care facilities land nmanage and the ability to monitor and audit compliance with directives contributions to organizations exempt from federal_income_tax under sec_501 of the code or the performance of services by related sec_501 organizations do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or transferee l's n’s and r's entering into the amended agreement and m o agreement with u will not adversely affect their status as organizations described in sec_501 because they will continue to be organized and operated exclusively for the promotion of health within the meaning of revrul_69_545 supra the provision of management services loans capital contributions and the transfer of assets personnel or resources between these organizations pursuant to the amended agreement and the m o agreement will not adversely affect their tax- exempt status under sec_501 because these activities will facilitate their charitable purposes of promoting health for the benefit of the community within the meaning of revrul_69_545 in addition l_and_r will each continue to qualify as a hospital under sec_170 of the code and as a public charity under sec_509 and _n to qualify as a supporting_organization under sec_509 will continue ruling sec_1 following the restructuring described above r continues to qualify as exempt from federal income_taxation under sec_501 of the code as an organization described in sec_501 following the restructuring described above r continues to qualify as a public charity under sec_509 of the code by virtue of being described in sec_170 r's provision of management services loans capital contributions and or transfer of assets personnel or resources to any of the other parties does not result in unrelated_business_income to r under sec_512 of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described these rulings are directed only to the organization that requested them and may not be used or cited by others as precedent we are informing your exemt ciganizations arez a copy of this letter in your permanent records car of this action please keep if you have any questions about these rulings please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
